 
Exhibit 10.1


UNIT SALE AND STOCK REPURCHASE AGREEMENT


This UNIT SALE AND STOCK REPURCHASE AGREEMENT (as the same may be amended from
time to time in accordance with the terms thereof, this “Agreement”) dated as of
the 2nd day of June, 2010, among Artio Global Investors Inc., a Delaware
corporation (the “Company”), Richard C. Pell (“Pell”), Rudolph-Riad Younes
(“Younes”), the Richard Pell Family Trust (the “Pell Trust”) and the
Rudolph-Riad Younes Family Trust (the “Younes Trust” and, together with Pell,
Younes and the Pell Trust, the “Unitholders”).


W I T N E S S E T H :
 
WHEREAS, the Unitholders each hold new class A units (“New Class A Units”) of
Artio Global Holdings LLC (“Holdings”) which are exchangeable (each such
exchange, an “Exchange”) on a one-for-one basis  for shares of Class A common
stock of the Company, par value $0.001 per share (the “Class A Stock”) pursuant
to an Exchange Agreement (as the same may be amended from time to time in
accordance with the terms thereof, the “Exchange Agreement”) dated September 29,
2009, as amended, by and among the Company, Holdings and the Unitholders;


WHEREAS, prior to or in connection with the Company’s upcoming public offering
(the “Offering”) of Class A Stock, (i) the Unitholders will have effected
Exchanges (inclusive of the Exchange by each of Pell and Younes of 3,000,000 New
Class A Units for 3,000,000 shares of Class A Stock on May 18, 2010) of up to an
aggregate of 10,700,000 New Class A Units for an equivalent number of shares of
Class A Stock plus any New Class A Units not sold to the Company pursuant to the
fourth recital (except, in the case of each of Pell or Younes, such amount less
600,000 New Class A Units), provided that the Unitholders shall not Exchange in
the aggregate more than that certain number of New Class A Units separately
agreed by the parties hereto in writing, and (ii) Pell, Younes and the Pell
Trust will sell (x) a certain number of New Class A Units, and (y) a certain
number of Repurchased Shares (as defined below) to the Company pursuant to this
Agreement, subject to adjustment in accordance with the fifth recital (the
“Contemplated Exchanges and Sales”);


           WHEREAS, the Unitholders are permitted under the terms of the
Exchange Agreement to sell (each such sale, a “Tax-Related Sale”) Class A Stock
received in connection with each Exchange up to an amount determined pursuant to
Section 3.04 of the Exchange Agreement, based on a deemed tax rate which for any
given Unitholder may differ from the actual tax rate (such rate, the “Actual Tax
Rate”, provided that for the purposes of this Agreement, the Actual Tax Rate
will be assumed to be 24%) imposed on the gain recognized in respect of such
Unitholder’s Exchanges;
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
           WHEREAS, in lieu of Tax-Related Sales by the Unitholders to cover
taxes payable in connection with the Contemplated Exchanges and Sales, Pell,
Younes and the Pell Trust wish to sell to the Company, and the Company wishes to
use the net proceeds received by it from the Offering to purchase from such
Unitholder, a number of New Class A Units (the “Purchased Units”) equal to the
lesser of (i) such Unitholder’s pro rata share of the aggregate number of shares
of Class A Stock sold by the Company in connection with the Offering, excluding
any Additional Shares (as defined below), set forth opposite such Unitholder’s
name on Schedule A hereto, and (ii) all of such Unitholder’s New Class A Units
(or, in the case of Pell or Younes, all of such Unitholder’s New Class A Units
less 600,000 New Class A Units);


WHEREAS, in the event that the aggregate Purchase Price (as defined below) for
any Unitholder’s Purchased Units is less than such Unitholder’s Actual Tax Rate
multiplied by the gain recognized in respect of such Unitholder’s Contemplated
Exchanges and Sales (the “Actual Tax Amount”), the Company wishes to use the net
proceeds received by it from the Offering to repurchase a number of shares of
Class A Stock (the “Repurchased Shares”) from such Unitholder equal to the
quotient of (x) such Unitholder’s Actual Tax Amount less the aggregate Purchase
Price for such Unitholder’s Purchased Units divided by (y) the price (the
“Underwriters’ Price”) to be paid per share of Class A Stock by the Underwriters
pursuant to the Underwriting Agreement to be entered into in connection with the
Offering between the Company and Goldman, Sachs & Co., Inc., as representative
of the Underwriters named therein, provided, however, that, to the extent the
Pell Trust would be entitled to have the Company repurchase any shares of Class
A Stock held by it as described in this recital, such repurchases shall instead
be made from Pell; provided, further, that if Pell does not hold a sufficient
number of shares of Class A Stock required for all such repurchases, any
repurchases in excess of the shares of Class A Stock held by Pell shall be made
from the Pell Trust;


WHEREAS, in addition to the purchase of the Purchased Units and Repurchased
Shares, the Company wishes to use the net proceeds received by it from any
exercise by the Underwriters of the Offering of any option to purchase
additional shares of Class A Stock (the “Additional Shares”) to repurchase a
number of shares of Class A Stock (the “Repurchased Additional Shares”) from
each of Pell and Younes equal to such Unitholder’s pro rata share of the
Additional Shares set forth opposite such Unitholder’s name on Schedule B
hereto;


WHEREAS, each Unitholder wishes to sell the Purchased Units and any Repurchased
Shares and Repurchased Additional Shares held by such Unitholder to the Company
on and subject to the terms and conditions hereinafter set forth;
 
 
 
2

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound hereby, the parties
agree as follows:


1.      Sale of the Purchased Units, Repurchased Shares and
RepurchasedAdditional Shares.
 
(a)  Subject to, and immediately after, the completion of the Offering, (i) each
Unitholder shall convey, assign and transfer to the Company, and the Company
shall purchase from such Unitholder, all such Unitholder’s right, title and
interest in and to the Purchased Units held by such Unitholder and, if
applicable, any Repurchased Shares and Repurchased Additional Shares held by
such Unitholder, including without limitation, in the case of Repurchased Shares
and Repurchased Additional Shares (if any), the right to receive any accrued but
unpaid dividends with respect to such Repurchased Shares and Repurchased
Additional Shares and (ii) in consideration for such Purchased Units,
Repurchased Shares and Repurchased Additional Shares, the Company shall pay to
such Unitholder a cash purchase price (the “Purchase Price”) per Purchased Unit
and per Repurchased Share and per Repurchased Additional Share equal to the
Underwriters’ Price, which shall be paid in immediately available funds to the
account set forth under such Unitholder’s name on Schedule C hereto.
 
(b)  The aggregate number of shares of Class A Stock (including all Additional
Shares, assuming the full exercise of any option to purchase such Additional
Shares) sold by the Company in the Offering shall not exceed the aggregate
number of shares of Restricted Class A Shares (as defined in the Exchange
Agreement) that Pell and the Pell Trust, on the one hand, and Younes and the
Younes Trust, on the other hand, would together have otherwise been permitted to
sell in one or more Tax-Related Sales to cover taxes payable in connection with
the Contemplated Exchanges and Sales.  Notwithstanding anything in this
Agreement to the contrary, the Company shall not be permitted to sell any shares
of Class A Stock in the Offering at a price that is less than the price per
share of Class A Stock that has been delivered in writing to the pricing
committee established by the Company’s board of directors in connection with the
Offering.
 
2.      Share Certificates. Upon payment of the aggregate Purchase Price payable
to a Unitholder, such Unitholder will (a) deliver to the Company any and all
share certificates representing any Repurchased Shares and Repurchased
Additional Shares held by such Unitholder, with accompanying stock powers
executed in blank or other evidence of transfer reasonably satisfactory to the
Company and (b)  surrender to the Company for cancellation any and all share
 
 
 
3

--------------------------------------------------------------------------------

 
 
certificates representing an aggregate number of shares of Class B common stock
of the Company, par value $0.001 per share, equal to the number of Purchased
Units being purchased from such Unitholder, with accompanying stock powers
executed in blank or other evidence of transfer reasonably satisfactory to the
Company.
 
3.      Representations and Warranties of the Unitholders. Each Unitholder
hereby represents and warrants to the Company as follows:
 
(a)  The Purchased Units, Repurchased Shares and Repurchased Additional Shares
held by such Unitholder are being transferred to the Company free and clear of
any and all liens, charges, security interests, options, claims, mortgages,
pledges, proxies, voting trusts or agreements, obligations, understandings or
arrangements or other restrictions on title or transfer of any nature whatsoever
(collectively, “Liens”), other than those Liens under applicable securities laws
and the Holdings LLC Agreement; and
 
(b)  Such Unitholder is (i) in the case of Pell or Younes, a natural person
residing in the State of New York or the State of Connecticut or (ii) in the
case of the Pell Trust or Younes Trust, a validly existing grantor retained
annuity trust, and in each case has full legal capacity to execute, deliver and
perform this Agreement and to perform fully his or its obligations hereunder and
to consummate the transactions contemplated hereby.
 
4.      Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
5.      Counterparts.  This Agreement may be executed (including by facsimile
transmission) with counterpart pages or in one or more counterparts, each of
which shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both parties
need not sign the same counterpart.
 
 
 
4

--------------------------------------------------------------------------------

 
 
6.      Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.
 
7.      Consent to Jurisdiction.  The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in the Borough
of Manhattan, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.
 
8.      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
9.      Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and permitted assigns.
 
10.    Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes all prior and
contemporaneous agreements and understandings, both oral and written, among the
parties hereto with respect to the subject matter hereof.
 
11.    Amendment; Waiver.  No provision of this Agreement may be amended unless
such amendment is approved in writing by the parties hereto.  No provision of
this Agreement may be waived unless such waiver is in writing and signed by the
party against whom the waiver is to be effective.
 
12.    Offering Closing. This Agreement will automatically terminate and be of
no force and effect if the closing of the Offering does not occur on or before
August 31, 2010.
 
 
 
5

--------------------------------------------------------------------------------

 
 
13.    Distributions for Payment of Income Tax.  For the avoidance of doubt, the
parties to this Agreement hereby acknowledge and agree that Holdings will
distribute to each Unitholder for payment of its Quarterly Estimated Income Tax
(as defined in the Holdings LLC Agreement) pursuant to Section 5.02 of the
Holdings LLC Agreement (as defined in Section 15) in respect of any New Class A
Units heretofore or hereafter Exchanged by such Unitholder pursuant to the
Exchange Agreement (the “Exchanged Units”) and/or any Purchased Units sold by
such Unitholder pursuant to this Agreement, an amount equal to the product of
(a) the amount of the distribution for the applicable calendar quarter that
would have been payable in respect of such Exchanged Units and/or Purchased
Units if such Unitholder had held such Exchanged Units and/or Purchased Units
for the entire calendar quarter, and (b) a fraction, (i) the numerator of which
is the actual number of days during such calendar quarter that such Unitholder
held such Exchanged Units and/or Purchased Units, and (ii) the denominator of
which is the total number of days in such calendar quarter.  If the
distributions described in the immediately preceding sentence are not sufficient
for payment of a Unitholder’s Annual Income Tax Liability (as defined in the
Holdings LLC Agreement) for any calendar year arising from such Unitholder’s
ownership of Exchanged Units and/or such Unitholder’s Purchased Units, Holdings
shall make additional distributions to such Unitholder pursuant to clause (b) of
the first sentence of Section 5.02 of the Holdings LLC Agreement with respect to
such calendar year in accordance with the formula set forth in the immediately
preceding sentence, mutatis mutandis.
 
14.    Recitals.  The recitals to this Agreement are hereby incorporated by
reference and shall be deemed to be a part of this Agreement.
 
15.    Consent of Managing Member.  Pursuant to Section 9.01 of the Amended and
Restated Operating Agreement of Holdings (as the same may be amended from time
to time in accordance with the terms thereof, the “Holdings LLC Agreement”), the
Company hereby consents, as Managing Member of Holdings, to the Transfer (as
defined in the Holdings LLC Agreement) of the Purchased Units to the Company
pursuant to this Agreement.
 
[signature pages follow]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
 
ARTIO GLOBAL INVESTORS INC.
         
By:
/s/ Frank Harte    
Name: Frank Harte
   
Title: Chief Financial Officer
             
By:
/s/ Adam Spilka    
Name: Adam Spilka
   
Title: General Counsel and Corporate Secretary
 




 
 
[Signature page to the Unit Sale and Stock Repurchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

/s/ Richard C. Pell  
RICHARD C. PELL
 



 


 


 
[Signature page to the Unit Sale and Stock Repurchase Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 



/s/ Rudolph-Riad Younes  
RUDOLPH-RIAD YOUNES
 

 
 


 
[Signature page to the Unit Sale and Stock Repurchase Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
RICHARD PELL FAMILY TRUST
           
By:
/s/ Richard C. Pell    
Richard C. Pell
   
Trustee
         
J. P. MORGAN TRUST COMPANY OF DELAWARE,
 
Administrative Trustee of the Richard Pell Family Trust
             
By:
/s/ Krista Lynn Humble    
Name: Krista Lynn Humble
   
Title: Vice President
 





 


 
  [Signature page to the Unit Sale and Stock Repurchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
RUDOLPH-RIAD YOUNES FAMILY TRUST
       
By:
/s/ Rudolph-Riad Younes    
Rudolph-Riad Younes
   
Trustee
         
J. P. MORGAN TRUST COMPANY OF DELAWARE,
 
Administrative Trustee of the Rudolph-Riad Younes Family Trust
         
By:
/s/ Krista Lynn Humble    
Name: Krista Lynn Humble
   
Title: Vice President
 



 


 


 
[Signature page to the Unit Sale and Stock Repurchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A
Pro rata shares of Purchased Units
 

   
Pro rata share
 
Number of Purchased Units assuming 3,700,000 shares of Class A Stock (excluding
Additional Shares) sold in Offering1
         
Pell and Pell Trust
 
50.00%
 
1,850,000 Purchased Units2
         
Younes
 
50.00%
 
1,850,000 Purchased Units
         
Total:
 
100.00%
 
3,700,000 New Class A Units



 

 
 

--------------------------------------------------------------------------------

1 For illustrative purposes only.
 
2 To be allocated between Pell and the Pell Trust at the time of the sale of the
Purchased Units.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
Pro rata shares of Repurchased Additional Shares
 

   
Pro rata share
 
Number of Repurchased Additional Shares assuming 500,000 Additional Shares3
         
Pell
 
50.00%
 
250,000 Repurchased Additional Shares
                   
Younes
 
50.00%
 
250,000 Repurchased Additional Shares
         
Total:
 
100.00%
 
500,000 Repurchased Shares



 
 



--------------------------------------------------------------------------------

3 For illustrative purposes only.
 
 

--------------------------------------------------------------------------------